Title: To John Adams from David Bradford, 20 September 1798
From: Bradford, David
To: Adams, John



To his Excellency John Adams Esquire, President of the United States
Septr. 20th 1798

David Bradford an unfortunate man; who fell into the errors of that part of the community where he resided, having severely felt and suffered on account of those errors, with the deepest sensibility and contrition, adventures to address your Excellency in the sincerest language of submission, humiliation & petition.
Far from beleiving that he can justify his conduct, your Petitioner will not attempt it; but will only venture to assert, that he hopes his conduct has been far from being so criminal as has been represented.
Justice demands of your Petitioner, that he should submit to your Excellency that he was not of the first committee that met with intention to evade or thwart the operation of the Excise law; but must confess, which he does with the deepest self condemnation, that he afterwards fell into the general Errors which misguided the people of the western Counties of Pennsylvania— Errors which brought about consequences & Events which were not foreseen by any; but must be deplored by all, and by none, more than by your Petitioner. It is just that your Petitioner should further submit to your Excellency, that when the Government of the United States held out the mild terms of reconciliation and amnesty, he used every influence in his power at the earliest moment that his own personal safety would justify to affect that desireable object— That he used every effort publickly & privately to persuade the people to submit to the law & to sign the terms of submission— that he himself signed them on the appointed day as will appear by the papers transmitted to the Executive of the United States.
It is a Justice your Petitioner owes to the United States & to himself here to explain his conduct on the first approach of the Commissioners from the U.S. in the western country. All was tumult frenzy & confusion. The wisest and best disposed towards government knew scarce what to say, or what to do.
The general opinion existing amongst the people was, that the Commissioners were not sent on the mild mission of forgiveness & reconciliation; but on the contrary to mark down as victims, those, who had so highly offended. It was difficult and almost impossible to undeceive them.
To advocate the propriety of accepting the overtures of the commissioners from Government at first was dangerous. The people were actually in a fever & out of their Senses, and could not listen to reason. It was necessary for those who had the restoration of order & law at heart to yeild to the impetuosity of the current. It was irresistible and dangerous in the highest degree to openly oppose it. The Commissioners wisely gave a further day for the people to make up their minds. They began to cool & to listen to reason. From this moment Your Petitioner became as active and as sincere on the part of the Government as any friend the Govt. had in that Country, & perhaps did as much as any in it to effect the restoration of Order & an obedience to the Laws. Still the submission was far from being general at the latest day assigned by the Commissioners. The result of after transactions is too well known to your Excellency to render it proper for yr. Petitioner further to detail.
Government vindicated its authority upon principles of humanity and clemency without the effusion of blood— The world must admire the triumph. Government had in view to reclaim & not to destroy. It has taught the lesson of obedience with the affection of a Parent & not with the rod of a despot or oppressor.
Tho’ your petitioner has been one of those implicated in the guilt of that unfortunate insurrection; & tho’ he cannot pretend to justify himself in some instances that the difficulty of the times gave birth to; yet he hopes to find in the Clemency & magnanimity of the President of the United States that Mercy & Forgiveness for misconduct and Error which human frailties sometimes involve the best in & for which forgiveness must be inplored. The best of man my err, The best no doubt have erred as well in Politics as in religion; but there may be a repentence as glorious as innocence itself which in some degree may make atonement & reparation for frailties incident to human nature.
It has been held out, as your Petitioner is informed, that he has been inimical to the Constitution & federal Plan of Government of the United States. The reverse is the truth. For from its first publication your Petitioner was its decided friend & ever continued its warmest advocate and the only Error that can be charged against your Petitioner as a good citizen & member of the Community in which he resided is the case in which he now solicits & implores your forgiveness & Pardon, & that you will cover it with the veil of your Clemency from the Eye of Posterity that it may be forgotten & not rise up to his shame & disgrace.
Your Petitioner cannot be persuaded that farther amplification is proper or necessary. The mind of the President will wiegh the subject of this Petition with that reflection & deliberation it desirves & will do what Justice honor, magnanimity & Clemency will dictate.
May the father of all mercies have the President of the United States in his holy keeping & be his Guide Councillor & protector this life.

Davie Bradford